Citation Nr: 0704968	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-16 227	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).  

REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's daughters




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1945.  His death occurred in September 1999 and the 
appellant in this matter is the veteran's surviving spouse. 

By its decision of February 2005, the Board of Veterans' 
Appeals (Board) denied entitlement of the appellant to 
dependency and indemnity compensation under 38 C.F.R. § 1151 
(West 2002).  The appellant thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and during the course of such appeal before 
the Court, the appellant died in July 2006, prior to entry of 
the Court's judgment and mandate.  By its subsequent order, 
the Court vacated the Board's decision of February 2005 and 
dismissed the pending appeal due to a lack of jurisdiction.  
The case has since been returned to the Board for appropriate 
action.  


FINDING OF FACT

In October 2006, the Board was notified by the appellant's 
attorney that the appellant had died in July 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


